MEMORANDUM **
Tra Bi Jean, á native and citizen of the Ivory Coast, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal *459proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.2010). We deny the petition for review.
The BIA did not abuse its discretion in denying Jean’s untimely motion to reopen because he did not establish materially changed circumstances in the Ivory Coast to overcome the time limitation for motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (evidence must be “qualitatively different” to warrant reopening); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.2008) (evidence was not material in light of prior adverse credibility determination).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.